     Case 5:20-cv-00017-TBR Document 8 Filed 04/21/20 Page 1 of 4 PageID #: 33




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

JERROD DALE                                                                             PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:20-CV-P17-TBR

MAYFIELD MESSENGER et al.                                                            DEFENDANTS

                                   MEMORANDUM OPINION

        This is a pro se civil rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Jerrod Dale leave to proceed in forma pauperis. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth

below, this action will be dismissed.

                                I. SUMMARY OF COMPLAINT

        Plaintiff is incarcerated in the Graves County Jail in Mayfield, Kentucky. He completed

a 42 U.S.C. § 1983 complaint form to initiate this action. Plaintiff names the Mayfield

Messenger and the Paxton Media Group as Defendants.

        In the complaint, Plaintiff states as follows:

        Plaintiff [] believes that the Mayfield Messenger unduly biased by published
        articles in Mayfield Messenger and other entities owned by Paxton Media Group
        []. These articles contained false reportings/findings and unduly biased the
        community at large for his hopes of having a fair and unbiased trial by jury,
        his/Jerrod Dales being portrayed as guilty in the public eye without the opportunity
        for retort violates his right to a fair and speedy trial. This is undue and malicious
        prosecution, and I believe to be profiling – racial and otherwise.

        As relief, Plaintiff seeks damages.

                                     II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a
   Case 5:20-cv-00017-TBR Document 8 Filed 04/21/20 Page 2 of 4 PageID #: 34




claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).



                                                    2
  Case 5:20-cv-00017-TBR Document 8 Filed 04/21/20 Page 3 of 4 PageID #: 35




To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       Any constitutional claims Plaintiff seeks to bring against Defendants under § 1983 must

be dismissed for failure to state a claim upon which relief may be granted because a newspaper

and its employee are not state actors. See, e.g., Davis v. Janczewski, 22 F. App’x 533, 534

(6th Cir. 2001) (“[D]efendant Janczewski cannot be said to have been acting under color of state

law in reporting for a local newspaper.”); Hall v. Witteman, No. 07-4128-SAC, 2008 U.S. Dist.

LEXIS 77479, at *11-12 (D. Kan. Oct. 1, 2008) (“Generally, a newspaper is a private enterprise,

not a state actor and cannot be held liable under § 1983 for publishing the news. This remains

true even when the newspaper publishes information received from police or other state

officials.”) (internal citations omitted); see also Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir.

2003) (“A plaintiff may not proceed under § 1983 against a private party ‘no matter how



                                                  3
      Case 5:20-cv-00017-TBR Document 8 Filed 04/21/20 Page 4 of 4 PageID #: 36




discriminatory or wrongful’ the party’s conduct.”) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan,

526 U.S. 40, 50 (1999)) (internal quotation marks and citations omitted).

          Moreover, to the extent that Plaintiff is asserting any state-law claims against Defendants,

the Court declines to exercise supplemental jurisdiction over such claims. See 28 U.S.C.

§ 1367(c)(3). “Generally, once a federal court has dismissed a plaintiff’s federal law claim, it

should not reach state law claims.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 521

(6th Cir. 2007) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)); see

also Landefeld v. Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993). Accordingly, any

state-law claims against Defendants will be dismissed without prejudice.

                                         IV. CONCLUSION

          For the foregoing reasons, this action will be dismissed by separate Order.

Date:    April 21, 2020




cc:     Plaintiff, pro se
        Defendants
4413.011




                                                   4
